                                                UNITED STATES BANKRUPTCY COURT
                                              EASTERN DISTRICT OF MICHIGAN (Detroit)

                         In re:                                            Chapter 7 No. 19-46202-tjt
                         Khalid Abuali
                         aka Khalid Asad Abuali                            Hon. Thomas J. Tucker
                                             Debtor.
                         ______________________________/

                             MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND ENTRY OF
                                  ORDER WAIVING THE PROVISION OF FRBP 4001(A)(3)

                                NOW COMES Specialized Loan Servicing, LLC, by and through its attorneys, Trott

                         Law, P.C., and shows unto this Honorable Court as follows:

                                1. That Movant is a holder of a mortgage on property owned by the Debtor(s) and

                         located at 2032 Tradition Dr, Canton, MI 48187-5808 (see attached copy of loan

                         document(s));

                                2. That the Debtor(s) filed Chapter 7 Bankruptcy on April 24, 2019;

                                3. That pursuant to 11 U.S.C. § 362(d)(1), upon request of a party in interest, the

                         court shall grant relief from stay for cause, including lack of adequate protection of such

                         party in interest;

                                4. That pursuant to the mortgage agreement, the Debtor(s) are required to remit

                         monthly payments to Movant currently in the amount of $1,220.93;

                                5. That Trott Law, P.C. has been informed by Movant that, the Debtor(s) has failed

   TROTT LAW, P.C.       to remit the required payments;
 31440 NORTHWESTERN
         HWY
       STE. 145                 6. That Movant is not adequately protected as the direct payments are not being
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515     remitted and the loan is currently eight (8) months in default, due and owing for November
FACSIMILE 248.642.3628

                         1, 2018. At the time of the default, the payment amount was $1,157.58. Payment amounts

                         may have changed since that time;

                                7. That pursuant to 11 U.S.C. § 362(d)(2)(A) and (B), the Court shall grant relief

                         from the stay if the Debtors do not have any equity in the property and the property is not

                         necessary to an effective reorganization;

                19-46202-tjt     Doc 25       Filed 06/27/19   Entered 06/27/19 10:53:02        Page 1 of 4
                                8. That the approximate market value of the subject property is $420,000.00,

                         according to Schedules A and D;

                                9. That after the hypothetical costs of the sale of the subject property are deducted,

                         the true approximate market value is $378,000.00;

                                10. That as of June 19, 2019, the total debt owing to Movant was approximately

                         $312,917.73, which includes Movant's attorney fees and costs for filing this motion;

                                11. That to the knowledge and belief of Movant, City of Canton Treasurer/Water

                         Department may have an additional $830.00 interest, Founders Woods Association may

                         have an additional $4,788.00 interest and Wells Fargo Home Mortgage may have an

                         additional $64,349.00 interest in the subject property;

                                12. That no other creditor will receive any benefit from the sale of the subject

                         property;

                                13. Movant requests termination of the automatic stay of 11 U.S.C. § 362(a) to

                         allow Movant (and any successors or assigns) to proceed under applicable non-bankruptcy

                         law to enforce its remedies to foreclose upon and/or obtain possession of the property.

                                14. That in the event the automatic stay is terminated to allow Creditor to

                         commence or continue its federal and/or state law rights as to the property, and Creditor

                         deems the property is physically abandoned by the debtor(s)/homeowner(s), or by consent

   TROTT LAW, P.C.       of the debtor(s)/homeowner(s), Creditor may also seek to shorten the Michigan post
 31440 NORTHWESTERN
         HWY
       STE. 145          foreclosure statutory redemption period. A Chapter 7 Trustee may have the same rights
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515     and defenses as the Debtor(s) should Creditor seek to shorten the redemption period.
FACSIMILE 248.642.3628

                                15. Bonial & Associates services the loan on the Property referenced in this Motion.

                         In the event the automatic stay in this case is modified, this case dismisses, and/or the

                         Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged

                         property, the foreclosure will be conducted in the name of Movant. Movant, directly or



                19-46202-tjt    Doc 25      Filed 06/27/19     Entered 06/27/19 10:53:02         Page 2 of 4
                         through an agent, has possession of the Note. The Note is either made payable to Movant

                         or has been duly endorsed.

                                16. That pursuant to Local Bankruptcy Rule 9014-1(b)(1), attached is a copy of the

                         proposed ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND

                         WAIVING THE PROVISION OF FRBP 4001(a)(3) labeled as Exhibit "1";

                                17. That in the event a hearing on this motion is held and after said hearing the

                         Court orders submission of an order in substantial compliance with Exhibit 1, presentment

                         of said order shall be waived;

                                18. Concurrence from debtor's attorney and from Chapter 7 trustee was sought by

                         Movant's attorney's office on May 10, 2019 and concurrence was not able to be obtained

                         from all parties.

                                WHEREFORE, Movant respectfully requests that the Court enter an ORDER

                         GRANTING RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE

                         PROVISION OF FRBP 4001(a)(3) for good cause shown pursuant to 11 U.S.C. §362(d)(1)

                         and/or (d)(2), and that the Order is effective immediately upon entry by this Court

                         notwithstanding the provision of FRBP 4001(a)(3); and whatever other relief the Court

                         deems just and equitable.

                                                                           Respectfully Submitted,
                                                                           Trott Law, P.C.
   TROTT LAW, P.C.
 31440 NORTHWESTERN      Dated: June 21, 2019
         HWY
       STE. 145
FARMINGTON HILLS, MI
      48334-5422
  PHONE 248.642.2515
FACSIMILE 248.642.3628                                                     /S/ Crystal L. Price (P69921)
                                                                           /S/ Heather Burnard (P66321)
                                                                           /S/ Rose Merithew (P73319)
                                                                           Attorney for Specialized Loan
                                                                           Servicing, LLC
                                                                           31440 Northwestern Hwy Ste. 145
                                                                           Farmington Hills, MI 48334-5422
                                                                           248.642.2515
                                                                           Email: EasternECF@trottlaw.com
                         Trott #491558B01


                19-46202-tjt     Doc 25      Filed 06/27/19    Entered 06/27/19 10:53:02        Page 3 of 4
                                                        EXHIBIT 1

                                    UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN (Detroit)

       In re:                                                      Chapter 7 No. 19-46202-tjt
       Khalid Abuali
       aka Khalid Asad Abuali                                      Hon. Thomas J. Tucker
                             Debtor.
       ______________________________/

       ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AND WAIVING THE PROVISION
                                   OF FRBP 4001(a)(3)

               Movant, Specialized Loan Servicing, LLC, by and through its attorneys, Trott Law, P.C., having filed

      a Motion For Relief From The Automatic Stay with respect to the property located at 2032 Tradition Dr,

      Canton, MI 48187-5808; and the Court being in receipt of the Motion, and the Court being fully advised in the

      premises:

               IT IS HEREBY ORDERED that the Automatic Stay is hereby terminated as to Movant with respect to

      the property located at 2032 Tradition Dr, Canton, MI 48187-5808 to allow Creditor to commence or continue

      its federal and/or state law rights to the property. In the event Creditor deems the property is physically

      abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s)/homeowner(s), Creditor may also

      seek to shorten the Michigan post foreclosure statutory redemption period. A Chapter 7 Trustee may have the

      same rights and defenses as Debtor(s) should Creditor seek to shorten the redemption period. This Order is

      effective immediately upon entry by this Court notwithstanding the provision of FRBP 4001(a)(3). This Order

      shall be binding and effective despite any conversion of this bankruptcy case to a case under any other chapter

      of Title 11 of the United States Bankruptcy Code.




19-46202-tjt      Doc 25     Filed 06/27/19         Entered 06/27/19 10:53:02               Page 4 of 4
